Citation Nr: 9925977	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-27 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

Entitlement to service connection for cataracts due to 
exposure to ionizing radiation.

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 10 percent rating, 
effective from March 17, 1993; a 30 percent rating, effective 
from June 12, 1996; and a 50 percent rating, effective from 
March 26, 1997.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from August 1948 to October 
1951.  He also had active service from December 1945 to June 
1946 and from October 1951 to February 1955 from which he was 
discharged under dishonorable conditions.

A June 1983 RO rating decision denied service connection for 
residuals of exposure to ionizing radiation.  The veteran was 
notified of this determination in June 1983, but he did not 
appeal.

In 1993, the veteran submitted a claim for service connection 
for PTSD and an application to reopen the claim for service 
connection for cataracts due to exposure to ionizing 
radiation.  This appeal comes to the Board of Veterans' 
Appeals (Board) from June 1994 and later RO decisions that 
granted service connection for PTSD and assigned a 10 percent 
rating, effective from March 17, 1993; a 30 percent rating, 
effective from June 12, 1996; and a 50 percent rating, 
effective from March 26, 1997; and determined that there was 
no new and material evidence to reopen a claim for service 
connection for cataracts due to exposure to ionizing 
radiation.  

Although increased evaluations for PTSD have been granted, 
the veteran has not withdrawn his appeal of this issue and 
the maximum rating has not been granted for this disorder.  
Under the circumstances, the issue of entitlement to a higher 
rating for PTSD is still a matter for appellate 
consideration.  AB v. Brown, 6 Vet. App. 35 (1993).



REMAND

VA medical records show that the veteran underwent various 
evaluations in the 1990's to determine the severity of his 
PTSD.  The report of his latest VA psychiatric examination in 
May 1997 indicates the presence of PTSD symptoms that produce 
moderate social and industrial impairment and reports of his 
various evaluations by a psychologist, including an 
evaluation in March 1997, indicates the presence of severe 
PTSD.  At a January 1994 VA psychiatric examination the PTSD 
was considered mild.  The overall evidence is unclear as to 
the severity of the PTSD since March 1993.  The duty to 
assist the veteran in the development of the claim for a 
higher rating for PTSD includes providing him with a thorough 
and contemporaneous medical examination that takes into 
account prior medical evaluations and treatment.  Weggenmann 
v. Brown, 5 Vet. App. 281 (1993).

A review of the record shows that the veteran's application 
to reopen a claim for service connection for cataracts due to 
exposure to ionizing radiation was denied because no new and 
material evidence had been submitted to reopen the claim.  
The Board notes, however, that, at the time of the June 1983 
rating decision denying service connection for residuals of 
exposure to radiation, cataracts were not considered a 
"radiogenic disease."  Thus, the veteran's current claim 
should have been decided without regard to the finality of 
the June 1983 decision.  See Spencer v. Brown, 4 Vet. App. 
283 (1993).

Nonetheless, the Board notes that, in June 1983, the RO 
denied service connection for residuals of exposure to 
ionizing radiation, in part, because the veteran's period of 
service during which he was exposed to radiation was 
dishonorable.  Hence, the evidence indicates that he is not 
eligible for service connection for cataracts based on this 
period of service.  Due process, however, requires that the 
veteran be provided a statement of the case with a summary of 
the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination.  38 C.F.R. § 19.29 (1998).  A 
review of the correspondence sent to the veteran does not 
show that he was provided with this information.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1. T he RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since March 1993 for 
PTSD.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.

2.  Then, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
current severity of the veteran's PTSD.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a Global Assessment of 
Functioning (GAF) score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  The psychiatrist must identify 
the frequency and severity of all 
findings associated with the PTSD, and 
enumerate all symptomatology, 
particularly with respect to the 
veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
The examiner should offer an opinion as 
to the veteran's ability to maintain 
personal hygiene; the presence or absence 
of hallucinations and/or delusions; the 
presence or absence of depression; and 
his ability to obtain and maintain 
employment.  Finally, commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

3.  After the above development, the RO 
should review the issues of entitlement 
to a higher rating for PTSD and 
entitlement to service connection for 
cataracts due to exposure to ionizing 
radiation in 1953.  In so doing, the RO 
should consider whether the veteran has 
qualifying service for the requested 
benefit.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












